Citation Nr: 1130401	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  10-40 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Army from November 1975 to February 1982 and various periods of active duty service with the Army National Guard from December 2000 to June 2003. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  A subsequent administrative decision was issued in February 2010 which again denied the claim.

In May 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran used 21 months of education benefits under Chapter 1606 Montgomery GI Bill, Select Reserve (MGIB-SR), and 27 months and 14 days under Chapter 31 Vocational Rehabilitation (VOCREHAB).

2.  Under VA law, the Veteran is not entitled to more than 48 months of VA educational assistance benefits under a combination of the Chapters 31 and 33, and Chapter 1606 programs.  The Veteran has already received 14 days more than the maximum amount allowed by law.


CONCLUSION OF LAW

The Veteran is not entitled to educational assistance in excess of 48 months, as a matter of law.  38 U.S.C.A. §§ 3695(a)(4) (West 2002); 38 C.F.R. § 21.4020(4) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 (VCAA) that became law in November 2000.  The VCAA provides, among other things, that the VA will make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim for benefits under laws administered by the VA.  The VCAA also requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).

The Board observes that the record on appeal does not reflect that the Veteran was notified of the VCAA as required by 38 U.S.C.A. § 5103(a).  However, upon further review, it is not clear that such notice is required in this case since the benefits sought are found in Chapter 33 of Title 38.  See Simms v. Nicholson, 19 Vet. App. 453, 456 (2007) (holding that the VCAA applied only to the award of benefits under Chapter 51 of 38 U.S.C.A.; Barger v. Principi, 16 Vet. App. 132, 138 (2002) ("the notice and duty to assist provisions of the [VCAA] . . . are relevant to a different Chapter of Title 38 and do not apply to this appeal").

In addition, as will be explained below, the law, and not the evidence, is dispositive in this case.  The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that when there is an error in the VCAA notice, or in this case the absence of the VCAA notice, there is no prejudice to a claimant as a result of the error if the benefit sought could not possibly have been awarded as a matter of law.  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005) ("This Court has held that an error is nonprejudicial where the benefit sought could not possibly have been awarded as a matter of law."); see also Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 14 Vet. App. 227 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not the factual evidence, is dispositive).  An opinion from the VA General Counsel has held that the VA is not required to provide notice of the information and evidence necessary to substantiate a claim or required to develop evidence to substantiate a claim where the claim cannot be substantiated because there is no legal basis for the claim or because the undisputed facts render the claimant ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 2004).  Therefore, the Board finds that no further action is necessary under the VCAA since it is the law, not the evidence, that is dispositive in this case.

Further, VA educational programs have their own provisions that address notification and assistance.  For example, under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)."

Analysis

The facts in this case are not in dispute.  The record indicates that the Veteran used 21 months of educational assistance under Chapter 1606 (MGIB-SR) as of July 1, 1998, and 27 months and 14 days of educational assistance under Chapter 31 Vocational Rehabilitation benefits as of September 19, 1996, for a total of 48 months and 14 days.  The Veteran now seeks to get additional educational assistance under Chapter 33 (Post-9/11 GI Bill Program).

The governing law specifies that an individual may establish eligibility for educational assistance under 38 U.S.C. chapter 33 based on active duty service after September 10, 2011, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she: (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for - (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 U.S.C.A. § 3301 (West Supp. 2010); 38 C.F.R. § 21.9520(a) (2010).  
Under paragraph (b), a Veteran is also eligible for benefits under 38 U.S.C. chapter 33, if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520(b) (2010).

The Board finds that the Veteran meets the basic eligibility requirements for educational assistance under 38 U.S.C. chapter 33; however in this instance, the Veteran is not entitled to receive any additional educational assistance as he has exceeded the maximum aggregate period that a person may receive educational assistance.  In this regard the Board notes that generally an individual entitled to basic educational assistance under Chapters 30 or 33 is entitled to 36 months of educational assistance benefits.  38 U.S.C.A. § 3013(a)(1) (West 2002); 38 C.F.R. 
§ 21.7072 (2010).  Individuals entitled to vocational rehabilitation under Chapter 31 are entitled to 48 months of educational assistance unless the Secretary of VA determines, under certain circumstances, that an extension of such period is necessary to enable a Veteran to achieve a vocational goal.  38 U.S.C.A. § 3105 (West 2002); 38 C.F.R. § 21.70, 21.78 (2010).  Although an individual may be entitled to benefits under various education programs, as in this case, there is a limit, however, as to the total aggregate period for which any person may receiveeducational assistance under two or more educational programs.  The statutes and regulations limit such educational assistance to no more than 48 months.  38 U.S.C.A. § 3695 (West 2002); 38 C.F.R. § 21.4020 (2010). These sections of the statutes and regulations furthermore provide specifically that no person may receive assistance under Chapter 31 in combination with assistance under any other enumerated educational programs in excess of 48 months unless the Secretary of VA determines that additional months of benefits under Chapter 31 are necessary to accomplish the purpose of a rehabilitation program in the individual case.  38 U.S.C.A. § 3695(b) (West 2002); 38 C.F.R. § 21.4020(b) (2010).

As noted above, the record shows that the Veteran has received 48 months and 14 days of educational assistance under Chapter 1606 and Chapter 31.  As such, the Veteran has exceeded the maximum aggregate period of educational assistance allowable under law and as such the Veteran's claim must be denied.  38 U.S.C.A. §§ 3013(a)(1), 3695 (West 2002); 38 C.F.R. §§ 21.4020, 21.7072 (2010).
Under the facts of this case, based on the law set forth above, it is clear that the Veteran is not entitled to VA educational assistance under Chapter 33, Title 38, United States Code, since he has received VA educational assistance under Chapter 31 and Chapter 1606 in excess of 48 months.  The Board acknowledges the Veteran's contentions as set forth in statements from him dated in June 2009, October 2009, and May 2010, but neither the RO nor the Board is free to disregard laws and regulations enacted for the administration of VA educational programs.  The eligibility requirements for educational assistance are prescribed by Congress and regulations enacted by the Armed Forces and VA.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  Consequently, the Veteran has no legal entitlement to any additional educational benefits, and his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the law is dispositive of the instant case, the benefit of the doubt rule is not for application.


ORDER

Entitlement to educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program) is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


